Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  September 10, 2007                                                                                        Clifford W. Taylor,
                                                                                                                    Chief Justice

  133917                                                                                                  Michael F. Cavanagh
                                                                                                          Elizabeth A. Weaver
                                                                                                                 Marilyn Kelly
                                                                                                            Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                           Stephen J. Markman,
                                                                                                                         Justices

  v                                                                    SC: 133917
                                                                       COA: 273214
                                                                       Oakland CC: 2006-008454-AR
  MARVIN DELAINE ROBINSON,                                             43rd DC: 06HP0065-FY
                   Defendant-Appellant,
  and
  AISHIA MONIQUE NOBLE,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 3, 2007 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                              I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              September 10, 2007                  _________________________________________
           p0830                                                                  Clerk